DETAILED ACTION
This Office Action incorporates Reasons For Allowance.

The Applicant’s response to the last Office Action, filed 4/18/2022 has been entered and made of record.

The Applicant has canceled claim(s) 2.
The application has pending claim(s) 1 and 3-8.

In response to the amendments filed on 4/18/2022:
The “Objections to the claims” have been entered and therefore the Examiner withdraws the objections to the claims.  
The “Claim rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph” have been entered and therefore the Examiner withdraws the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

Applicant’s arguments, see page 6, filed 4/18/2022, with respect to the amended pending claims have been fully considered and are persuasive.  Therefore the 35 U.S.C. 103 rejections have been withdrawn. 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Claims 1 and 3-8 (now renumbered as 1-7, for issue) are allowed.
Independent claim 1 (now renumbered as claim 1, for issue) respectively recites the limitations of: based on the spectroscopic image information for the one or more sites of the measuring object, determining whether the measuring object is a living body; and when the measuring object is determined not to be a living body based on the spectroscopic image information for one site of the measuring object, then re-selecting another site of the measuring object and determining whether the measuring object is a living body based on the spectroscopic image information for the another site of the measuring object.
Similarly, independent claims 7 (now renumbered as claim 6, for issue) and 8 (now renumbered as claim 7, for issue) respectively recite similar limitations.
The combination of these features as cited in the claims in combination with the other limitations of the claims are neither disclosed nor suggested by the prior art of record.
The closest reference Uludag et al (US 2008/0192988 A1, provided by Applicant’s Information Disclosure Statement – IDS, as applied in previous Office Action) discloses spoof and liveness detection wherein a report is made of a spoof attempt if the properties determined from the multispectral image data are out of the expected range.  However, Uludag does not teach the limitations cited above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARD KRASNIC whose telephone number is (571)270-1357.  The examiner can normally be reached on Mon. - Thur. and every other Friday from 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Bernard Krasnic/Primary Examiner, Art Unit 2661                                                                                                                                                                                                        April 25, 2022